    Case 20-10163         Doc 43       Filed 10/20/20        Entered 10/20/20 15:12:56            Page 1 of 13




                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF LOUISIANA

IN RE:

MICHAEL CHANCE TATE                                                             CASE NO. 20-10163
     DEBTOR                                                                     CHAPTER 7


                                         MEMORANDUM OPINION

           Christopher Dwyer moved to dismiss debtor Michael Chance Tate's ("Tate" or "Debtor")

chapter 7 bankruptcy under 11 U.S.C. § 707(b), or alternatively, to convert it to a chapter 13

case.1 Dwyer's reply brief2 later alleged in further alternative that Tate's case should be

dismissed as an abusive filing under 11 U.S.C. § 707(a). Tate opposes all relief Dwyer seeks.3

           This memorandum opinion explains why Dwyer's motion is denied.4

I. Findings of Fact

           Dwyer and Debtor first met in grade school. Years later Dwyer, acting as his own

general contractor, decided to build a home and approached Tate, whom he knew performed

HVAC work, to submit a bid for the undertaking. Dwyer then orally contracted with Tate's

business, Chance's HVAC, LLC ("Chance's"), to design and install a heating and air conditioning




1
  Motion to Dismiss Case for Abuse [P-18] and Memorandum in Support [P-20]. Dwyer's counsel conceded before
trial, and again at trial, that conversion to chapter 13 may be ordered only with a debtor's consent. See 11 U.S.C.
§ 707(b)(1). Tate has not consented to conversion.

2
    Dwyer's Reply to Tate's Objection to the Motion to Dismiss [P-26].

3
    Debtor's Response in Opposition to Motion to Dismiss Case [P-23]; Debtor's Post-trial Memorandum [P-39].
4
 This memorandum opinion comprises findings of facts and conclusions of law as required by Fed. R. Civ. P. 52,
made applicable by Fed. R. Bankr. P. 9014 and 7052. All the parties' arguments have been considered, including
any this opinion does not specifically address.



                                                    Page 1 of 13
    Case 20-10163          Doc 43       Filed 10/20/20        Entered 10/20/20 15:12:56               Page 2 of 13




system.5 Dwyer paid cash for the work6 that Chance's invoiced on its letterhead.7 Throughout

the time Chance's and Dwyer did business, Chance's did not hold a valid Louisiana contractor's

license.8 Chance's also apparently lacked some insurance coverage that Dwyer believed it should

have, though no evidence supported a finding that their agreement required Chance to maintain

insurance.9

           Tate did not complete the project before leaving to take employment out of state. Before

leaving Louisiana, however, Tate introduced Dwyer to another HVAC installer, Evans,

suggesting that Evan would finish his work, which Tate testified was ninety percent complete.

But Evans later declined to finish the undertaking and introduced Dwyer to Sagely's Home

Maintenance ("Sagely's"). Dwyer engaged Sagely's to finish the job even though the company,

like Chance's, was unlicensed.

           Christopher and Alicia Dwyer eventually sued Chance's for failing to complete the

contracted work, taking money for equipment without paying the equipment vendor, installing a

water heater different from the model Dwyer had ordered, and for defective workmanship.10 The

state court petition names only Chance's as a defendant.




5
    Tate introduced largely illegible HVAC plans [Tate Exhibit 2].

6
 Dwyer paid Chance's cash in the following amounts: $14,880 on January 10, 2019; $3,250 on January 10, 2019;
and $10,000 on March 13, 2019 [Dwyer Exhibit, 2A, 2B, and 2C].

7
    The invoices are attached to Dwyer Exhibit 2, Dwyer's state court petition against Chance's. See note 6.

8
    June 23, 2020 letter from State of Louisiana Licensing Board for Contractors [Dwyer Exhibit 5].

9
  No evidence established the types of insurance that Dwyer believed Chance's was obligated to carry, and in any
event, Tate did not dispute Dwyer's testimony that Chance's worker's compensation insurance expired or was
cancelled before the company undertook the work. Nor did the evidence suggest that Dwyer suffered any loss as a
result of Chance's failure to provide insurance coverage.
10
  Dwyer v. Chance's HVAC, LLC, case no. 23718, Twentieth Judicial District Court, State of Louisiana [Dwyer
Exhibit 2].


                                                     Page 2 of 13
 Case 20-10163           Doc 43      Filed 10/20/20         Entered 10/20/20 15:12:56              Page 3 of 13




         Tate filed chapter 7 on February 3, 2020.11 Dwyer has moved to dismiss the

bankruptcy,12 alleging that Tate:

         1) Committed "contractor fraud" by misrepresenting to Dwyer that Chance's held a

contractor's license and insurance;

         2) Had no intention of performing the agreed work, instead converting what Dwyer paid

for the work to his own use rather than paying the equipment vendor;

         3) Substituted lesser quality equipment than Dwyer had agreed on; and

         4) Mischaracterized his debt to Dwyer as business debt because Debtor was no longer

operating a business when he filed chapter 7.

         Tate denies Dwyer's allegations.13

II. Law and Analysis

         A. Section 707(b)

         Section 707(b)(1) empowers a court to dismiss a case filed by an individual chapter 7

debtor whose debts are primarily consumer debts on a finding that granting relief to the debtor

would be an abuse. "As such, § 707(b) only permits the dismissal of a case filed by an individual

debtor whose debts are primarily consumer."14


11
  Dwyer received notice of the bankruptcy filing and of the May 26, 2020 deadline for filing complaints contesting
dischargeability under Bankruptcy Code section 523 and discharge under section 727. BNC Certificate of Mailing
of Notice of Chapter 7 Bankruptcy Case, Official Form 309A [P-10].
12
  Dwyer did not object to Tate's discharge or the dischargeability of his claim against Tate, for reasons not in
evidence. Dwyer has not claimed lack of notice of the deadline to object to discharge and dischargeability, which
the record reflects was served on him by United States Mail [P-10]. See note 11.

13
  Dwyer has not proven a claim against Tate individually. Although for reasons the record does not make plain,
Tate has not used Chance's limited liability company status as a defense to Dwyer's allegations. Indeed, both parties
use Chance's and Tate interchangeably. For example, Tate's post-trial memorandum recites that Dwyer "hired
Debtor and/or Debtor's HVAC business" [Debtor's post-trial memorandum, P-39].

14
  In re Rucker, 610 B.R. 570 (Bankr. N.D. Tex. 2019) (citing Matter of Booth, 858 F.2d 1051, 1055 (5th Cir.
1988)).



                                                   Page 3 of 13
 Case 20-10163              Doc 43     Filed 10/20/20        Entered 10/20/20 15:12:56             Page 4 of 13




           Tate's original chapter 7 petition failed to indicate whether his debts were primarily

consumer or business,15 as Official Form 10 requires. That omission was not insignificant.

Section 707(b) provides for dismissal of a chapter 7 case filed by an individual debtor with

primarily consumer debts if granting relief would be an abuse of chapter 7.16 If the debtor does

not have primarily consumer debts, and instead has primarily business debts, section 707(b) is

inapplicable.

           Tate responded to Dwyer's original motion to dismiss by filing an amended petition

claiming that his debts are not primarily consumer but instead are primarily business.17 That

amendment mooted the original motion. Dwyer then pivoted18 to argue that even if the Debtor's

obligations were not primarily consumer debts, the bankruptcy filing was itself abusive under

Bankruptcy Code section 707(a) and so should be ended.

           Bankruptcy Code section 101(8) defines consumer debt as a "debt incurred by an

individual primarily for a personal, family, or household purpose." "The term 'primarily'

indicates that all of the debts need not be consumer debts but that consumer debts must be a

substantial component of the indebtedness."19 "'[P]rimarily' suggests an overall ratio of

consumer to nonconsumer debts of over fifty percent."20


15
     Voluntary Petition [P-1, p. 6].

16
  Section 707(b) is "applicable only to debtors whose debts are primarily consumer debts." 6 COLLIER ON
BANKRUPTCY ¶ 707.04[1] (16th ed. 2020). Individual chapter 7 debtors with primarily consumer debts must
complete a means test calculation. If the means test result shows that that the debtor's disposable income exceeds a
certain "threshold," the petition is presumptively abusive. Ransom v. FIA Card Services, N.A., 562 U.S. 61, 131
S.Ct. 716 (2011).

17
     Amended Voluntary Petition [P-28].

18
     Dwyer's Reply to Tate's Objection to the Motion to Dismiss [P-26].

19
     6 COLLIER ON BANKRUPTCY ¶ 707.04[2][d] (16th ed. 2020).
20
     Booth, 858 F.2d at 1055.



                                                    Page 4 of 13
 Case 20-10163            Doc 43     Filed 10/20/20        Entered 10/20/20 15:12:56             Page 5 of 13




           One seeking dismissal under section 707(b) bears the burden of proving that the debtor's

debts are primarily consumer rather than business,21 applying a fairly straightforward test:

"[W]hether a debt should be classified as a business debt … [depends on] whether it was

incurred with an eye toward profit."22

           In evaluating whether a profit motive exists, the purpose for incurring the debt is
           determined at the time the debt was incurred, and any subsequent
           recharacterization of the debt is inconsequential. A court should determine the
           true purpose for incurring the debt in light of the entire transaction.23

           The Debtor's schedules list $142,842.45 in debt, with $126,132.52 labeled as "Business

Debt":

           $32,008.68 to Acme;

           $2,274 to Affirm Inc.;

           $12,754 to Amex;

           $943.89 to Capital One;

           $57,330 to Chris Dwyer;24

           $186.13 to Citi Cards;

           $796 to Credit One Bank, NA;

           $10,835.98 to Discover;

           $825.86 to Genesis Bc/Celtic Bank;



21
  Rucker, 610 B.R. at 579; In re Fedoruk, 605 B.R. 444, 451 (Bankr. S.D. Tex. 2019) (citing In re Chohev, 559
B.R. 339, 342 (Bankr. E.D.N.Y. 2016); In re Aiello, 428 B.R. 296, 299 (Bankr. E.D.N.Y. 2010)).

22
     Booth, 858 F.2d at 1055.
23
  Rucker, 610 B.R. at 576 (citing In re Martin, No. 12-38024, 2013 WL 5423954, at *6 (Bankr. S.D. Tex. Sept. 26,
2013); Riviere v. Banner Chevrolet, Inc., 184 F.3d 457, 462 (5th Cir. 1999)).

24
 Apparently assuming his claim is consumer debt, Dwyer argues that Tate's liability to him is "substantially more
… and constitutes more than half of the debt." [Dwyer's reply, P-26, p. 4.]



                                                  Page 5 of 13
 Case 20-10163            Doc 43      Filed 10/20/20         Entered 10/20/20 15:12:56               Page 6 of 13




           $376.24 to Graceland Rental;

           $5,283.71 to JPMBC Card Services; and

           $2,518.03 to PayPal Credit/Syncb.

           Dwyer hired Debtor's business Chance's for HVAC work, a business undertaking "with

an eye toward profit."25 Tate's debt to Acme for equipment to conduct his HVAC trade

undoubtedly was business and not consumer debt.26 Thus, at least $95,104.68 of $142,842.45—

well more than half—of Debtor's liabilities are not consumer debts.

           Dwyer maintains that these debts cannot be considered Tate's business debts because

Chance's was not a licensed business. But he cites no statutory authority or jurisprudence to

support his contention.

           Because Debtor's debts are not primarily consumer debts, dismissal under section 707(b)

is not warranted.

           B. Section 707(a)27

           Section 707(a) empowers the court to dismiss a chapter 7 case "for cause," including:

           (1) unreasonable delay by the debtor that is prejudicial to creditors;

           (2) nonpayment of any fees or charges required under chapter 123 of title 28; and



25
   Dwyer cites In re Durant, 586 B.R. 212 (Bankr. D. Md. 2018) to support his contention that actual damages are
consumer debt; but Durant does not support that proposition. The Durant debtor had controlled a creditor's
inheritance prepetition while the creditor was a minor. When the creditor reached majority and learned from the
debtor that most of the inheritance had been dissipated, he sued for breach of fiduciary duty, fraud, theft, conversion
and unjust enrichment. After failing to respond to the lawsuit and suffering judgment by default, the debtor filed
chapter 7. The United States Trustee then moved for dismissal under section 707(b). The bankruptcy court found
that the debtor had spent the creditor's inheritance for primarily consumer purposes and therefore concluded that the
state court damages award was consumer debt. Id. at 220 and 222-223.

26
     Ms. Aucoin, Acme's representative, testified that Debtor owed Acme for HVAC equipment and supplies.
27
  Dwyer did not initially seek dismissal under Bankruptcy Code section 707(a), raising the issue for the first time in
his reply brief [P-26]. When the Debtor complained of surprise, the evidentiary hearing was continued to allow him
to prepare to meet the newly added allegations.



                                                    Page 6 of 13
 Case 20-10163             Doc 43       Filed 10/20/20        Entered 10/20/20 15:12:56              Page 7 of 13




           (3) failure of the debtor in a voluntary case to file, within fifteen days or such
           additional time as the court may allow after the filing of the petition commencing
           such case, the information required by paragraph (1) of section 521(a), but only
           on motion by the United States Trustee.28

But that sparse list does not define the universe of reasons a court may dismiss a chapter 7.

Congress used including in the statute to expand the list of reasons a bankruptcy court might

decide to end a case.29 Thus, courts including the Fifth Circuit have held that section 707(a)'s

enumerated causes for dismissal "are illustrative, not exhaustive."30 The Fifth Circuit holds:

           “Cause” is a broad concept, designed to “afford flexibility to the bankruptcy
           courts.” This flexibility derives from bankruptcy's equitable roots. True to
           equity's flexibility, we have instructed courts to “weigh the benefits and
           prejudices” of dismissal—to the debtor, creditors, and the bankruptcy system—
           when deciding a § 707(a) motion.31

           “[C]ause is any reason cognizable to the equity power and conscience of the court as

constituting an abuse of the bankruptcy process.”32 "In judging whether there is cause to dismiss

a case, a court may consider the debtor's entire course of conduct—before, during, and after the




28
     11 U.S.C. §707(a).

29
     The Bankruptcy Code provides that "'include' and 'including' are not limiting." 11 U.S.C. §102(3).

30
 Kelley v. Cypress Fin. Trading Co., L.P. (In re Cypress Fin. Trading Co., L.P.), 620 F. App'x 287, 289, 2015 U.S.
App. LEXIS 14347, *4-5 (5th Cir. 2015).

31
  Id. (citing Little Creek Development Co. v. Commonwealth Mortgage Corp. (Little Creek Dev. Co.), 779 F.2d
1068, 1072-73 (5th Cir.1986); Peterson v. Atlas Supply Corp. (Matter of Atlas Supply Corp.), 857 F.2d 1061, 1063-
64 (5th Cir. 1988)). See also Krueger v. Torres (In re Krueger), 812 F.3d 365, 375 (5th Cir. 2016) (Bankruptcy
courts must "weigh[ ] the costs of dismissal to creditors and [the ability] to mitigate them through appropriate
orders.")

32
     Krueger, 812 F.3d at 370 (citing Little Creek, 779 F.2d at 1072.).




                                                     Page 7 of 13
 Case 20-10163             Doc 43       Filed 10/20/20         Entered 10/20/20 15:12:56               Page 8 of 13




filing of the chapter 7 petition."33 The Fifth Circuit held in In re Krueger34 that bad faith can be

cause for dismissal.35

           Requirement of good faith prevents abuse of the bankruptcy process by debtors
           whose overriding motive is to delay creditors without benefitting them in any way
           to achieve reprehensible purposes.36

           Dwyer points to In re Peterson37 for a list of factors to be applied when considering

requests for involuntary dismissal. But Fifth Circuit law controls the outcome here, and its

jurisprudence suggests that only more egregious actions will support a bankruptcy court's use of

section 707(a) to end a debtor's case.38 For example, in In re Krueger,39 the debtor 1) admitted

that he filed bankruptcy to avoid a criminal contempt proceeding and to gain a new venue;

2) used a false address on his bankruptcy petition to avoid service; 3) failed to list in his schedule


33
     Krueger, 812 F.3d at 372.

34
     Krueger, 812 F.3d at 365.

35
     Krueger, 812 F.3d at 370 (citing Little Creek, 779 F.2d at 1071).

36
     Little Creek, 779 F.2d at 1072.

37
 In re Peterson, 524 B.R. 808 (Bankr. S.D. Ind. 2015). The Peterson court considered five factors in determining
whether cause existed to dismiss under section 707(a):

           (1) whether the debtor has the present ability to pay his debts if he chooses; (2) whether the debtor
           has manipulated the bankruptcy process to frustrate one particular creditor; (3) the absence of any
           attempt to pay creditors; (4) whether the debtor is willing to make lifestyle changes to pay his
           debts; (5) whether the debtor is acting in good faith; (6) whether there is another proceeding
           through which the payment of claims can be handled….

Id. at 814.
38
  See, e.g., Krueger, 812 F.3d 365 (finding bad faith supporting dismissal when the debtor "engaged in conduct
designed to manipulate the proceedings to his own ends, including false filings, false testimony, and witness
intimidation."); In re Schwartz, 799 F.3d 760 (7th Cir. 2015) (finding cause to dismiss where debtor depleted assets
prior to filing chapter 7); Piazza v. Nueterra Healthcare Physical Therapy, LLC (In re Piazza), 719 F.3d 1253 (11th
Cir. 2013) (finding that debtor's purpose was to discharge a single debt while making payments to insiders); cf.
Peterson v. Atlas Supply Corp. (Matter of Atlas Supply Corp.), 857 F.2d 1061 (5th Cir. 1988) (finding no cause to
dismiss based on lack of corporate authorization when mover acquiesced by failing to object for over a year and
dismissal would prejudice creditors).

39
     Krueger, 812 F.3d 365.



                                                      Page 8 of 13
 Case 20-10163            Doc 43   Filed 10/20/20     Entered 10/20/20 15:12:56       Page 9 of 13




of assets his interest in a newly formed company at the very time he was seeking to raise capital

for the new company; 4) convened and voted in a shareholder meeting, even though his shares in

the company were property of the bankruptcy estate controlled by the trustee; 5) threatened a

witness at the bankruptcy court's hearing on the motion to dismiss under section 707(a).

           The Fifth Circuit held that the debtor's actions "formed a concerted scheme to use the

bankruptcy process as both a shield from legitimate state court actions and a sword to retake

control" of his company.40 It found a record "replete with evidence that [the debtor] filed

bankruptcy for illegitimate purposes, misled the court and other parties, and engaged in bare-

knuckle litigation practices, including lying under oath and threatening witnesses."41

           The evidence here paints a picture far different from that in Krueger.

           First, Dwyer contends that Tate intentionally defrauded him by misrepresenting that

Chance's was licensed and insured. Tate, on other hand, maintains that Dwyer never asked if

Chance's was licensed and denies ever telling him that it was licensed. No evidence established

that Dwyer suffered any loss because Chance's lacked insurance or a license: indeed, Dwyer

hired Sagely's, another unlicensed contractor, to finish the work about which it complains.

           The arrangement between Tate and Chance's came about initially because Tate and

Dwyer were childhood friends. Neither party protected themselves with a written contract, and

the facts support an inference that by paying cash, Dwyer hoped to have the HVAC work

completed at lower price through his acquaintance's business. In any event, the evidence was

insufficient to support a finding that Chance's lapsed license and insurance truly mattered to




40
     Krueger, 812 F.3d at 374.

41
     Krueger, 812 F.3d at 374.



                                              Page 9 of 13
Case 20-10163             Doc 43       Filed 10/20/20        Entered 10/20/20 15:12:56              Page 10 of 13




Dwyer. Had they been so significant, Dwyer would not have resorted to another unlicensed

contractor, Sagely's, to complete the HVAC work on his new home.

           Nor did the evidence suggest that Tate deceived Dwyer by undertaking the work without

the intent to complete it. Tate introduced Dwyer to Evans to complete the work when Tate was

planning on leaving town. That suggests Tate was not trying to conceal anything from Dwyer

and wanted the project completed as agreed.42 Failure to finish the work may have breached the

parties' agreement but the facts are not so egregious as to support ending Tate's bankruptcy on

that account.

           Nor did the trial evidence support Dwyer's allegation that Debtor had not paid the

supplier for equipment it had ordered for Dwyer's house and instead converted the funds.

Rather, it proved exactly otherwise.

           Kay Aucoin is the credit manager of Acme Refrigeration, LLC ("Acme"), which sold

Chance's the HVAC materials it used on Dwyer's project. Ms. Aucoin testified that Acme

required Chance's to pay "up front" for equipment: Acme would not extend Chance's credit when

Chance's was working for Dwyer so Chance's arranged to pay Acme in advance for any materials

to be used at the Dwyer house.

           Dwyer paid Chance's cash totaling $28,130: $14,880 on January 10, 2019;43 $3,250 on

January 10, 2019;44 and $10,000 on March 13, 2019.45 Evidence at trial established that of the


42
     Evans later reneged on his tentative agreement to take the job and introduced Dwyer to Sagely's.

43
   Chance's invoice no. SHW1777610-368162 reflects that Dwyer paid $14,880 in cash on January 10, 2019 against
a total amount due of $17,043, leaving a balance due of $2,163.08 [Dwyer Exhibit 2A].

44
  Chance's invoice no. SHW1777610-368161 reflects that Dwyer paid the total amount due of $3,250 in cash on
January 10, 2019 [Dwyer Exhibit 2B].

45
 Chance's invoice no. SHW1777610-368172 reflects that Dwyer paid the total amount due of $10,000 in cash on
March 13, 2019 [Dwyer Exhibit 2C].



                                                    Page 10 of 13
Case 20-10163          Doc 43       Filed 10/20/20        Entered 10/20/20 15:12:56             Page 11 of 13




$28,130 Dwyer paid to Chance's, Chance's spent $25,538.66 on equipment.46 Testimony

supports a finding that Chance's incurred labor costs that account for the remaining $2,591.34.47

         Tate and Dwyer disagree on the percentage of work Chance's completed;48 but at a

minimum, Chance's delivered equipment to the job site, installed water heaters, duct work, air

registers and line sets;49 and built a platform for the air handlers. Tate testified that he worked at

Dwyer's house over twelve times between February and March 2019,50 testimony Dwyer did not

rebut.

         Dwyer also did not establish that Tate installed lesser quality equipment than Dwyer

specified for the project. Rather, Tate admitted installing a water heater made by a company

other than that Dwyer specified for the job but testified that it was of a better quality than the

equipment Dwyer wanted. Tate also testified that Dwyer knew of the change in water heater

brand upon delivery and before Chance's installed it. Dwyer failed to rebut Tate's testimony on

these points.

         Ms. Aucoin's testimony that Tate owed money to Acme prior to his purchasing

equipment to use at Dwyer's house supports a finding that Tate's financial troubles predated


46
  Tate Exhibit 3 shows that Tate paid $17,183.43 for equipment, and Dwyer Exhibit 6 shows another $8,355.23 in
paid invoices. These amounts do not include the March 4, 2019 quote for $13,482.75 and any invoices that do not
reflect that they were paid.

47
  Chance's paid $14,000 for labor on the project, according to Tate's testimony, which Dwyer did not rebut [Tate
Exhibit 3]. Dwyer did not allege that he paid Chance's for any labor.

48
  Tate testified that the job was 85% to 90% complete when he left. Though Dwyer disagreed that the work had
progressed that far, he did not specify a percentage of completion.

49
  Testimony established that the duct work was designed to accommodate a Rheem gas system. Dwyer later
decided that he wanted to install a Mitsubishi heat pump, knowing that the unit would be more expensive and that
the change would require redoing duct work. Dwyer's decision to use spray foam insulation rather than traditional
insulation also required changes to the original plan for the work.

50
  Tate introduced illegible copies of GPS records to show that he was at Dwyer's house [Tate Exhibit 1], which
received no weight in the analysis of the evidence.



                                                 Page 11 of 13
Case 20-10163            Doc 43      Filed 10/20/20        Entered 10/20/20 15:12:56              Page 12 of 13




Dwyer's suit against Chance's. Tate's schedules also show large credit card debts to American

Express and Discover.51 Although Dwyer holds the largest unsecured claim,52 even without the

debt to Dwyer, Tate would be deeply in debt. The evidence does not suggest that this Debtor is

abusing the bankruptcy process solely to frustrate Dwyer, much less engaging in a "concerted

scheme of bankruptcy abuse."53

           Finally, Dwyer contends that Tate's performing the work at his home without a license

constitutes criminal residential contractor fraud under La. R.S. 14:202 and 14:202.1 and cause

for dismissal under section 707(a). But section 707(c)(2) allows discretionary dismissal only

where a debtor has been convicted or a violent crime or drug trafficking offenses.

           Except as provided in paragraph (3), after notice and a hearing, the court, on a
           motion of a crime of violence or a drug trafficking crime, may when it is in the
           best interest of the victim dismiss a voluntary case filed under this chapter by a
           debtor who is an individual if such individual was convicted of such crime.

           Dwyer did not allege much less prove that Tate had been convicted of, or even charged

with, a violent or drug trafficking crime.54 Congress chose not to include other crimes as a basis

for dismissing a chapter 7 case. Its omission is telling. "[W]here Congress includes particular

language in one section of a statute but omits it in another section of the same Act, it is generally



51
  Debtor's Schedule E/F shows $131,481.45 in unsecured debt, including $12,754 to "Amex" and $10,835.98 to
Discover [P-2].

52
     Debtor scheduled Dwyer as holding a $57,330 unsecured claim.
53
  See Krueger, 812 F.3d at 366 (finding bad faith supporting dismissal when the debtor "engaged in conduct
designed to manipulate the proceedings to his own ends, including false filings, false testimony, and witness
intimidation.").

54
  Although La. R.S. 14:202 and 14:202.1 may have supported nondischargeability of Tate's debt to Dwyer under
section 523(a) had Dwyer filed a timely complaint, Dwyer is now seeking a much harsher result: the dismissal of
Tate's case. Dismissal would deny Tate a discharge of not only his debt to Dwyer but his debt to all other creditors
holding dischargeable claims. Thus, an analogy to denial of discharge under section 727(a), rather than
dischargeability under section 523(a), is appropriate. No evidence supports a finding or conclusion that Tate's
actions would merit denial of his discharge.



                                                  Page 12 of 13
Case 20-10163          Doc 43      Filed 10/20/20        Entered 10/20/20 15:12:56            Page 13 of 13




presumed that Congress acts intentionally and purposely in the disparate inclusion or

exclusion."55

III. CONCLUSION

        All debtors file bankruptcy because they cannot pay creditors. Many of those debtors

enter bankruptcy once creditors initiate state court proceedings against them. Tate's situation is

typical of contractor cases. The evidence established a contract dispute, rather than Debtor's bad

faith. Dwyer has not proven that Tate filed bankruptcy for illegitimate purposes, misled the

court, or did anything else to abuse the bankruptcy process or amounting to cause for involuntary

dismissal under section 707(a).

        Dwyer's motion to dismiss or, in the alternative, to convert to chapter 13, is denied.

        Baton Rouge, Louisiana, October 20, 2020.

                                           s/ Douglas D. Dodd
                                          DOUGLAS D. DODD
                                  UNITED STATES BANKRUPTCY JUDGE




55
  Kucana v. Holder, 558 U.S. 233, 249, 130 S.Ct. 827, 838 (2010) (quoting Nken v. Holder, 556 U.S. 418, 129 S.Ct.
1749, 1759 (2009)).



                                                Page 13 of 13
